Proceeding in the matter of the estate of Frances Neil, deceased. From a judgment refusing to admit decedent's purported will to probate, an appeal is taken.
Judgment affirmed.
The question before us for determination may be stated as follows: Is a purported will valid when the testatrix did not sign or cause her name to be signed or acknowledge her signature thereto in the presence of at least two attesting witnesses present at the same time as required by Section 731.07(2), Florida Statutes Annotated?
The Judge of the County Judge's Court answered the query in the negative. The Circuit Court of the Eleventh Judicial Circuit affirmed the judgment of the Judge of Probate.
Upon a careful consideration of the entire record filed in this court we are convinced that our action should be an affirmance of the judgment of the Circuit Court of the Eleventh Judicial Circuit.
Our decision in Johnson v. Johnson, 158 Fla. 315, 28 So.2d 438, is controlling in the instant case. In that case the proponents of the will failed only to establish attestation. Here there is a failure to prove either execution or attestation.
Affirmed.
ADAMS, C.J., and CHAPMAN and SEBRING, JJ., concur.